Citation Nr: 1823265	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for diabetes mellitus (DM), to include as secondary to hypertension.

3. Entitlement to service connection for cervical spine degenerative disc/joint disease (DDD/DJD), to include as secondary to left shoulder myofascial pain and/or myofascial pain of the right trapezius muscle (also claimed as median nerve compression with right arm numbness and nerve damage).

4. Entitlement to service connection for atrial fibrillation, to include as secondary to hypertension.

5. Entitlement to an initial compensable rating for left hip limitation of extension.

6. Entitlement to a rating in excess of 10 percent for left hip/groin strain.

7. Entitlement to a rating in excess of 10 percent for myofascial pain of the right trapezius muscle (also claimed as median nerve compression with right arm numbness and nerve damage).

8. Entitlement to a rating in excess of 10 percent for right foot hammertoes.

9. Entitlement to a rating in excess of 10 percent for left foot hammertoes.

10. Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease, previously characterized as low back pain.

11. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

12. Whether the recoupment of special separation benefits (SSB) in the amount of $41,301 (less the amount of Federal income tax withheld from the SSB) was proper under the provisions of 38 U.S.C. § 1174.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 1977 to September 1980, and from August 1981 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Washington, DC; St. Petersburg, Florida; and Winston-Salem, North Carolina.  Jurisdiction is currently with the Winston-Salem RO. 

In a March 1995 rating decision, the DC RO, in pertinent part, granted service connection for several disabilities and notified the Veteran in a separate letter the same month of its decision.  The letter also explained that because the Veteran received a Special Separation Benefit (SSB) in the amount of $42,181.04, payment of VA compensation benefits could not be made until the separation pay was recouped in full.  In April 1995, the Veteran expressed disagreement with the decision to withhold VA compensation benefits to recoup the SSB and requested a hearing before a decision review officer (DRO). 

In April 1996, the Veteran testified at a DRO hearing; a transcript of the hearing is of record.  At the hearing, the Veteran indicated he had not received a VA Form 9 (Appeal to the Board of Veterans' Appeals) with the statement of the case (SOC) issued in June 1995.  In a July 1996 supplemental statement of the case (SSOC), which addressed the issue of withholding monthly compensation payments due to SSB, the RO acknowledged the Veteran's testimony that he had not received a VA Form 9 and that he wished to continue his appeal on the issue.  Inasmuch as VA has taken actions to indicate to the Veteran that the issue of withholding monthly compensation payments due to receipt of SSB remained on appeal and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  Accordingly, this issue remains on appeal.  (As detailed in the Remand below, the final amount of SSB withheld was $41,301).

A September 2012 rating decision, in pertinent part, denied entitlement to service connection for hypertension, DM, and atrial fibrillation; granted a separate, noncompensable disability rating for left hip limitation of extension; continued previously assigned ratings of 10 percent for left hip/groin strain, 10 percent for myofascial pain of the right trapezius muscle, 10 percent each for hammertoes of the right and left foot, and 20 percent for low back pain; and denied entitlement to a TDIU.  The RO deferred a decision on the claim to reopen service connection for a cervical spine disorder.  Although the Veteran did not explicitly express disagreement with the assigned rating for low back pain, the RO included the issue in a May 2016 SOC and certified the issue to the Board in June 2016.  Therefore, the Board accepts jurisdiction of the issue.

In June 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In November 2016, the Board granted the petition to reopen a claim for service connection for a cervical spine disorder, and remanded the claim on the merits.  The Board also remanded the claims for service connection for hypertension, DM, and atrial fibrillation; the claims for increased ratings for left hip limitation of extension, left hip/groin strain, myofascial pain of the right trapezius muscle, hammertoes of the right and left foot, and low back pain; entitlement to a TDIU; as well as whether the recoupment of severance pay was proper.  For the reasons indicated in the discussion below, the Board finds that the RO substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for atrial fibrillation; increased ratings for lumbar spine degenerative joint disease, myofascial pain of the right trapezius, left hip limitation of extension, left hip/groin strain; a TDIU; and whether the recoupment of severance pay was proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's elevated blood pressure in service represented the onset of the Veteran's hypertension.

2.  The Veteran does not have DM that had its onset in service or within the first post-service year or that is otherwise related to service; or that is caused or aggravated by service-connected hypertension.

3.  The evidence is at least evenly balanced as to whether the Veteran's cervical spine disability is related to active military service.

4.  Throughout the appeal period, the Veteran experienced bilateral hammertoes of the second, third, fourth, and fifth digits.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing entitlement to service connection for hypertension are met.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for DM, to include as secondary to hypertension, have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for cervical spine disability are met.  38 U.S.C. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for a rating in excess of 10 percent for right foot hammertoes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5282 (2017).

4.  The criteria for a rating in excess of 10 percent for left foot hammertoes have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5282.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Certain chronic diseases, such as a DM, HTN, and arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  For the showing of chronic disease, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  

Service connection is also warranted for disability proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  

Laypersons may provide evidence of diagnosis and nexus under 38 U.S.C. § 1154(a) in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Hypertension

The Veteran contends that he has hypertension that started in service or is related to high blood pressure (BP) during service.

Service treatment records (STRs) reflect several notations of high BP, to include 164/110, 150/105, and 150/100 in October 1990; 142/90 in October 1991; 147/97 in April 1993; 154/94 in February 1994; 160/89 in March 1994; and 140/100 in December 1994; as well elevated BP with a diastolic pressure of 80 or more in March 1991, July 1991, March 1992, July 1992, November 1993, April 1994, May 1994, July 1994October 1994, November 1994, and April 1995. 

The Veteran was diagnosed with hypertension in 2002 and placed on medication to control his blood pressure.  VA treatment records in October 2008 reflect a past medical history of hypertension since 1995.

A May 2017 VA examination report reflects diagnosis of hypertension in 2002 and that the Veteran did not experienced any symptoms from his hypertension.  The examiner opined that the Veteran's current hypertension was not caused by or a result of military duty, and was not a continuation of any BP readings during service.  The examiner found that the Veteran was screened for hypertension during service but did not meet the diagnostic criteria.  He explained that a person could have sporadic elevated BP readings in the setting of pain or emotional/anxiety provoking situations, but that this did not mean that the person met the diagnostic criterion for hypertension.  The examiner noted that the Veteran's predominant BP readings were not in the hypertension range and that he did not have a diagnosis of hypertension at the time of military discharge.  He also noted that there were no proximate post-service discharge medical records documenting hypertension.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.

At the outset of its analysis, the Board observes that under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension," for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).  Multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

Overall, the evidence shows that the Veteran had elevated BP noted during his active duty service and that the high BP has continued since that time.  Although the May 2017 VA examiner found that the Veteran did not meet the criteria for hypertension during service, the Board notes that there is no requirement that the Veteran meet the criteria for hypertension in order to establish a nexus between current hypertension and service.  In addition, the Board finds that the examiner's statement that a person may have sporadic elevated BP readings in the setting of pain or emotional/anxiety provoking situations, but that this did not mean that the person met the diagnostic criterion for hypertension, is broad and does not specifically apply to the Veteran.  Further, the examiner did not address the significance of numerous abnormal blood pressure readings taken during and after service.  In the absence of such a discussion, the Board concludes that the VA examiner's negative opinion is incomplete and based on inadequate rationale.

The Court has recently held that the Board may discern whether hearing loss disability exists in light of guidance from case law, even if there is no notation of hearing loss by a health care professional.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("by explaining the medical basis for the naval examiner's interpretation of the audiometric test results, Hensley provided the Board "with a basis for discerning the significance of the contemporaneously recorded audiology test results").  Similarly, the Board can discern whether hypertension existed in service based on the definition in the Rating Schedule even in the absence of a specific notation of hypertension.  

As explained above, the high blood pressure readings in service can be interpreted to indicate hypertension under DC 7101.  Thus, there is evidence of a chronic disease in service and the same chronic disease has been diagnosed after service.  38 C.F.R. § 3.303 (b) provides that where chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are service connected unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  The Board finds that the Veteran's numerous high BP readings during service, a VA treatment record noting a past medical history of hypertension since 1995, and the Veteran's current diagnosis of hypertension provides reasonable doubt as to whether a chronic disease was shown in service in this case.  As the reasonable doubt in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus

The Veteran contends that he has DM as a result of service or secondary to his hypertension.

STRs are silent as to any complaints, treatments, or diagnosis of DM. 

September 2006 VA treatment records reflect a self-reported medical history of DM with onset in 2001 and self-treatment.  VA treatment records in May 2007 reflect an assessment of DM at the goal of Hgac of 6.0 and 6.3.  In October 2008, the Veteran denied having DM.  A December 2015 blood panel indicates that the Veteran was pre-diabetic.

A May 2017 VA examination report reflects a medical opinion that it was less likely than not that the Veteran's DM was due to his hypertension.  The examiner explained that, to date, "there was no study or evidence to relate hypertension as a causative etiology for diabetes mellitus type 1 or 2."  The examiner noted that the Veteran was initially seen at the Charlotte VA Clinic in October 2008 and last seen in January 2017, but that there had been no diagnosis or management for DM.  The examiner also noted the Veteran's statements that he was briefly on medication, which was discontinued over 10 years ago.

Considering the record in light of the above-noted legal authority, the Board finds that service connection for DM must be denied.

As an initial matter, the Board finds that the Veteran has a current diagnosis of DM.  However, the Veteran does not meet the second prong for service connection of an in-service injury or event.  As noted above, STRs are silent as to any complaints, treatments, or diagnosis of DM during service.  Moreover, there is no evidence that there were symptoms of DM in service or within the one-year presumptive period that were early manifestations of the subsequently diagnosed DM.  38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  

The Veteran has also alleged that his DM is secondary to his hypertension, for which the Board has granted service connection herein.  However, in this regard, the May 2017 VA examiner opined that it was less likely than not that hypertension caused DM because "there was no study or evidence to relate hypertension as a causative etiology for diabetes mellitus type 1 or 2."  The examiner added that the Veteran had been seen at the VA clinic between October 2008 and January 2017, that to date there had been no mention of diagnosis nor management of diabetes, that he was not on any medication for diabetes.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the VA examiner's opinion indicated a complete lack of relationship between hypertension and DM, thus encompassing a lack of aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (considering the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case). Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (Vet. App. Sept. 22, 2014) (mem dec) (opinion found adequate to deny secondary service connection even though it did not specifically say "not aggravated," because read as a whole it encompassed aggravation (citing Monzingo and Acevedo)). See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

The Board has also considered the Veteran's statements concerning the etiology of his DM.  While the Veteran is competent to report symptoms related to his DM, the question of whether these symptoms are a result of or aggravated by a disease or injury that is due to service relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his DM are not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for DM.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Cervical Spine Disability

The Veteran contends that he has a cervical spine disability due to service or secondary to his service-connected myofascial pain of the right trapezius.

STRs in August 1990 reflect complains of headache with soreness in the small of the back and neck, and with normal range of motion in the neck.  In September 1993, the Veteran was in a motor vehicle accident (MVA) and complained of neck pain.  He was given a cervical collar and had mild tenderness around C-7 and paraspinal muscles.  His range of motion was normal and he was assessed with a muscle injury, hyperextension of the neck.  A couple days later, the Veteran presented with a headache whenever he tried to turn his head; and pain in the lateral aspects of the back of the neck, upper back just distal to the neck, and lower back.  The Veteran reported that the pain moved around.  The diagnosis was post-concussive syndrome and he was given a cervical collar and told to continue taking Motrin.  In November 1993, the Veteran complained of stiffness and soreness in his neck muscles extending down to the middle of the back while doing pushups and sit-ups.  X-rays of the cervical and thoracic spine were normal and he had normal range of motion of the cervical spine with pain on movement.  He was assessed with recurrent trapezius strain/spasm.  In June 1994, the Veteran again complained of mild stiffness in the neck and lower back for nine months. 

VA treatment records in October 2008 document that the Veteran had an in-service neck injury, and the Veteran reported that he continued to experience "chronic neck pain" since service.

A July 2012 VA examination report reflects diagnoses of cervical spondylosis, mild central spinal stenosis C4/C5 with severe right and mild left foraminal impingement, moderate bilateral foraminal impingement at C5/C6, and mild right foraminal impingement C3/C4.  The Veteran reported that he experienced constant discomfort in the neck, thorax, and low back; that he was unable to separate each discomfort or joint pain; and that he saw his spinal discomfort as one continuous problem.  The VA examiner noted that the Veteran's cervical spine DDD had onset in 1995, with a history of low back discomfort directly related to neck discomfort.

A May 2017 VA examination report reflects cervical spine DJD.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that STRs documented cervical spine injury/strain during active duty, but stated that the neck strain was an acute condition that was self-limited and resolved prior to discharge.  He found that there was no evidence of disease chronicity during active duty.  Further, he observed that there was no evidence post-service of chronic cervical spine pathology.  He explained that, to date, there was no study to relate muscle strain progressing to degenerative joint pathology.  Instead, he opined that the Veteran's cervical spine DDD was a part of his "systemic [DJD] as manifested to his spine, knees, feet, and ankles."  The examiner also opined that cervical DJD was less likely than not proximately due to or the result of the Veteran's service connected condition because there was no study or evidence to related trapezius myofascial pain/pathology as progressing to degenerative joint/disc disease of the cervical spine. 

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical spine DJD/DDD is etiologically related to his military service.  

As an initial matter, the Board notes that the Veteran has been diagnosed with cervical spine DJD/DDD.  As such, he has a current disability and meets the first criteria for service connection.

In addition, STRs reflect complaints of cervical pain and muscles spasms since the September 1993 in-service MVA.  As such, there was an in-service injury and the Veteran meets the second criteria for service connection.

Therefore, the Veteran's claims turn on whether there is a nexus between the Veteran's in-service complaints and current disability.  

The May 2017 VA examination report is flawed, as it relied on a lack of documentation or diagnosis and did not take into account of the Veteran's lay statements as to his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, the Veteran is competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as neck pain and muscle spasms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report that he experienced continuous neck pain since his September 1993 MVA.  In addition, the July 2012 VA examiner noted that the onset of the cervical spine disability was in 1995, the year the Veteran separated from service.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of the statements including those made to health care professionals regarding longstanding neck pain.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

The Veteran's competent lay statements are therefore of at least equal probative weight as the flawed VA medical opinion.  The evidence is thus at least evenly balanced as to whether the Veteran's cervical spine DJD/DDD is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for these disabilities is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

III.  Higher Rating for Bilateral Hammertoes

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's right and left foot hammertoes are currently separately rated as 10 percent disabling under DC 5282.

As a preliminary matter, the Board notes that during his June 2016 hearing, the Veteran contended that his bilateral feet disability should be rated under DC 5283 or DC 5284 because he also experienced fungal infection and had to wear orthopedic inserts and shoes.  In a November 2017 rating decision, the RO denied fungal foot infection.  To this date the Veteran has not appealed the decision, and the claim for fungal foot infection is therefore not before the Board.  In addition, in an April 2017 and November 2017 rating decision, the RO granted service connection for bilateral pes planus, rated as 50 percent disabling, effective from December 2008.  

DC 5282 provides rating criteria for hammertoe with a noncompensable evaluation for single toes, and a 10 percent evaluation for all toes, unilateral without claw foot.  38 C.F.R. § 4.71a.  

DC 5283 provides rating criteria for malunion or nonunion of the tarsal or metatarsal bones, rated as 10 percent for moderate, 20 percent for moderately severe, and 30 percent for severe.  A note states to rate as 40 percent with actual loss of use of the foot.  Id.

DC 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation, a moderately severe foot injury warrants a 20 percent disability evaluation, and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  Id.

A July 2012 VA examination report reflects discomfort in the ball of the left foot on the plantar surface of the first left metatarsal.  The examiner also noted hammer toes bilaterally of the second, third, fourth, and fifth digits.  The Veteran experienced discomfort when walking for more than 30 minutes.

A November 2014 VA examination report documents a diagnosis of bilateral hammer toes of the second, third, fourth, and fifth digits.  There was no hallux valgus, hallux rigidus, and malunion/nonunion of tarsal or metatarsal bones.  There was no other foot injuries or surgeries.  The examiner noted that there was no functional loss attributable to the hammertoes; and no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The examiner also found that the Veteran had bilateral pes planus.

An April 2017 VA examination report indicates that the Veteran had bilateral pes planus, hammer toes, mild to moderate hallux valgus, arthritis, bilateral metatarsalgia, and keratomas tender to touch.  There was pain in the toes and forefoot that came and went several times each week, as well as increased foot pain when using stairs.  The Veteran reported moderate flare-up of pain in both feet, three to four times per week lasting up to 20 minutes.  He stated that he had to sit down during flare ups and could not continue to bear weight on his feet.  The examiner noted bilateral hammertoes in the second, third, and fourth digits.  The Veteran did not have clawfoot, or malunion/nonunion of the tarsal or metatarsal bones.  The Veteran experienced bilateral pain on weight-bearing, swelling, deformity, and interference with sitting that contributed in functional loss.

Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for bilateral hammertoes is not warranted. 

As noted above, the Veteran contended that his bilateral foot conditions should be rated under DC 5283 for malunion/nonunion of the tarsal or metatarsal head, or under DC 5284 for other foot injuries.  However, since his June 2016 hearing, the Veteran was awarded service connection for bilateral pes planus and denied service connection for fungal foot infection, which encompasses most of the symptoms for his bilateral foot conditions.

The evidence shows that the Veteran has bilateral hammertoes, bilateral hallus valgus, arthritis, and bilateral metatarsalgia.  Under the rating criteria, the maximum rating for bilateral hammertoes (DC 5282), hallux valgus (DC 5280), and metatarsalgia (DC 5279) is 10 percent disabling.  Further, while the Veteran is not currently service-connected for arthritis of the bilateral feet, the Board notes that under DC 5003, a rating of 10 percent would be warranted for arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups as there is no evidence of occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a.

The Board has also considered whether staged ratings would be warranted; however, the above evidence does not reflects that a rating higher than 10 percent disabling for bilateral hammer toes would be warranted at any time during the period on appeal.  38 U.S.C. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 119.

As such, the preponderance of the evidence is against the assignment of a rating higher than 10 percent for hammertoes for each of the right and left foot.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Further, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for diabetes mellitus (DM), to include as secondary to hypertension, is denied.

Entitlement to service connection for cervical spine DDD/DJD is granted.

Entitlement to a rating in excess of 10 percent for right foot hammertoes is denied.

Entitlement to a rating in excess of 10 percent for left foot hammertoes is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the remaining claims.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

Atrial Fibrillation

The Veteran contends that he is entitled to service connection for atrial fibrillation secondary to his hypertension, as well as a result of active duty.  The Board notes that the decision herein grants service connection for hypertension.  In addition, the Veteran has alleged that he was diagnosed with sinus bradycardia during service that later developed into atrial fibrillation.  STRs in March 1990 document a diagnosis of sinus bradycardia.  The Veteran underwent a VA heart examination in May 2017, however, the examiner did not address the etiology of the Veteran's atrial fibrillation. 

Given the Veteran's allegations that his in-service diagnosis of bradycardia resulted in his current atrial fibrillation diagnosis, his contention that his atrial fibrillation is due to or aggravated by his service-connected hypertension, and the fact that there is no medical opinion discussing the etiology of the Veteran's atrial fibrillation, the Board finds that an opinion to address the nature and etiology of the Veteran's atrial fibrillation is warranted.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Left Hip Limitation of Extension and Left Hip/Groin Strain

The Veteran's left hip disability is currently rated as noncompensable for limitation of extension, and as 10 percent disabling for hip/groin strain.

The Board notes that the Veteran was last provided a VA examination for his left hip disability in May 2017.  The Veteran reported left hip discomfort with prolonged ambulation as with his back, knees, feet, and ankles.  He denied any weakness or numbness, as well as any flare-ups.  Range of motion was flexion to 120 degrees, extension to 20 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 45 degrees, and internal rotation to 35 degrees.  The examiner noted that body habitus (obesity) contributed to the slightly decreased flexion.  He also noted pain on examination with flexion that did not result in functional loss, but later stated that there was pain noted that caused functional loss with all movement.  There was no additional limitation of motion with repetition.  The examiner stated that it would be mere speculation to state if pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran would need to be examined immediately after repeated use over time.  Nevertheless, the examiner stated that functional loss for bending and squatting would be expected when the joint was used repeatedly over a period of time.  The examiner noted that the Veteran used a cane regularly. 

The Board finds the VA examination to be inadequate because it did not include range of motion findings for passive range of motion, nor specified whether the results were weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, the VA examiner "failed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means" and then "estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information."  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  As noted by the Court in Sharp, such findings are contemplated by the VA Clinician's Guide.  As such, a new VA examination is necessary to properly assess the severity of the Veteran's left hip disabilities as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups.

Lumbar Spine Disability

The Veteran is currently rated as 20 percent disabling for lumbar spine DJD.

The Board notes that the Veteran was last provided a VA examination for his lumbar spine disability in May 2017.  The Veteran reported that low back pain occurred with prolonged sitting or standing.  He denied any associated weakness, numbness, or radiation.  He stated that he had become aware of his exacerbating factors and that by avoiding them he had no flare-ups.  Nevertheless, the Veteran reported functional loss when his back pain or stiffness was severe.  Range of motion was flexion of 70 degrees, extension of 10 degrees, right lateral flexion and rotation of 20 degrees, left lateral flexion of 25 degrees, and left lateral rotation of 20 degrees.  The examiner noted that there was pain on examination that caused functional loss on flexion and extension, but did not state the degree at which pain started.  There was no additional loss of motion with repetition.  The examiner stated that it would be mere speculation to state if pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran would need to be examined immediately after repeated use over time. 

The Board finds the VA examination to be inadequate because it did not include range of motion findings for passive range of motion, nor specified whether the results were weight-bearing or nonweight-bearing.  See Correia, 28 Vet. App. at 158.  Further, the VA examiner "failed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means" and then "estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information."  Sharp, 29 Vet. App. at 33.  As noted by the Court in Sharp, such findings are contemplated by the VA Clinician's Guide.  As such, a new VA examination is necessary to properly assess the severity of the Veteran's lumbar spine disability as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups.

Myofascial Pain of the Right Trapezius

The Veteran's myofascial pain of the right trapezius muscle (also claimed as median nerve compression with right arm numbness and nerve damage) is currently rated as 10 disabling under 38 C.F.R. § 4.4124a, DC 8515  for median nerve.  The Board notes that while the RO denied service connection for right carpal tunnel syndrome (CTS) in November 2017, a May 2017 VA medical opinion provides a positive direct service connection nexus between the Veteran's (CTS) and service.  The Veteran's CTS also affects his right median nerve. 

The Board notes that the May 2017 VA examiner provided a detailed description of the Veteran's symptoms as they relate to his right median nerve, but it is unclear from the examination whether the symptoms are due to the Veteran's myofascial pain of the right trapezius muscle or his CTS.  As such, a remand is necessary to clarify which of the Veteran's symptoms relate to his myofascial pain of the right trapezius muscle and which relate to his CTS.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

TDIU

The Veteran also contends that he is unemployable due to his service-connected disabilities.  The Board notes that adjudication of the claims for entitlement to increased ratings may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be remanded as well.

Recoupment of SBB

In its November 2016 remand, the Board instructed the AOJ to review the evidence since the Veteran initiated his appeal in April 1995; issue an SSOC, to include discussion of payment verification received from the Defense Finance and Accounting Service (DFAS); and certify the appeal to the Board after completing any necessary action.  The Board notes that, to date, there has been no further development of this issue, to include the issuance of an SSOC.  As such, the Board finds that the AOJ did not substantially comply with the November 2016 remand directives and a remand is necessary for compliance.  See Stegall, 11 Vet. App. at 271.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician prior to completion of the addendum opinion, and the addendum opinion must reflect that the claims folder was reviewed.

The physician should address the following:

a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's atrial fibrillation had its onset during service or is otherwise related to service, to include the March 1990 sinus bradycardia diagnosis.

b)  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's atrial fibrillation is either (i) caused or (ii) aggravated by the service-connected hypertension.

In addressing the above, the physician must specifically consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left hip disabilities.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

4.  Schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of the Veteran's myofascial pain of the right trapezius muscle.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

With respect to clinical findings, the examiner should distinguish symptoms of the Veteran's service-connected myofascial pain of the right trapezius muscle from that of his CTS.  In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of the myofascial pain of the right trapezius muscle and CTS, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected myofascial pain of the right trapezius muscle.  Mittleider v. West, 11 Vet. App. 181 (1998).

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claims of entitlement to service connection for atrial fibrillation; the claims for higher disability ratings for left hip limitation of extension, left hip/groin strain, and myofascial pain of the right trapezius muscle; entitlement to a TDIU; and whether the recoupment of SSB in the amount of $41,301 was proper.  

If the benefits sought are not granted in full, the Veteran and his attorney should be furnished with an SSOC and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


